     Case 3:18-cv-00134-JLS-MSB Document 87 Filed 01/28/20 PageID.4781 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    ARBMETRICS, LLC, an Ohio limited                     Case No.: 18-CV-134 JLS (KSC)
      liability company,
12
                                          Plaintiff,       ORDER ENTERING FINAL
13                                                         JUDGMENT OF
      v.                                                   NON-INFRINGEMENT
14
      DEXCOM, INC., a Delaware corporation,
15
                                       Defendant.
16
17
18          Presently before the Court is the Parties’ Joint Motion and Stipulation to Enter Final
19    Judgment of Non-Infringement. Based on the Parties’ Stipulation Reserving Right to
20    Appeal and for Entry of Final Judgment of Non-Infringement Under the Court’s Claim
21    Construction (“Stipulation”), the Court finds, and it is HEREBY ORDERED, that:
22          1.     Dexcom does not directly or indirectly infringe, and has not directly or
23    indirectly infringed, either literally or under the doctrine of equivalents, any claim of U.S.
24    Patent No. 6,343,225 (the “ʼ225 patent”) under each of the Court’s constructions of the
25    terms “emulsion” and “oxygen dissolving substance.”
26          2.     Judgment is, therefore, entered in favor of Dexcom, both with respect to
27    Arbmetrics’ claims of infringement and Dexcom’s counterclaim for declaratory judgment
28    of non-infringement of the ʼ225 patent.

                                                       1
                                                                                  18-CV-134 JLS (KSC)
     Case 3:18-cv-00134-JLS-MSB Document 87 Filed 01/28/20 PageID.4782 Page 2 of 2



 1          3.     Arbmetrics’ claims of infringement under the ʼ225 patent are hereby
 2    DISMISSED WITH PREJUDICE, and Arbmetrics shall take nothing from Dexcom with
 3    respect to its allegations of infringement.
 4          4.     Each party shall bear its own fees and costs.
 5          This Final Judgment resolves the issue of non-infringement based on the Court’s
 6    construction of the terms “emulsion” and “oxygen dissolving substance.” Other issues,
 7    including construction of other claim terms of the ʼ225 patent, do not form a basis for this
 8    Judgment. The Clerk of Court shall close the file.
 9          IT IS SO ORDERED.
10    Dated: January 28, 2020
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
                                                                                 18-CV-134 JLS (KSC)
